     Case 8:20-cv-02025-CEH-AAS Document 1 Filed 08/28/20 Page 1 of 4 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


ADVANTA IRA SERVICES, LLC, FBO LUIS
B. ROA IRA #8003521,
                                                        Case No.:
           Plaintiff,
v.

GEMINI INSURANCE COMPANY,

           Defendant.
                                                    /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, Advanta IRA Services, LLC, FBO Luis B. Roa #8003521 (the “Trust”), by and

through its undersigned counsel, hereby sues Defendant, GEMINI INSURANCE COMPANY, and

alleges:

                                                 JURISDICTION

           1.      This is an action for damages in excess of seventy-five thousand dollars ($75,000)

exclusive of interest, attorneys’ fees and costs.

           2.      This cause of action is being filed under 28 U.S.C. § 1332 (a)(2), as there is diversity

jurisdiction between the parties.

           3.      At all times material hereto, Plaintiff was and is the owner of that certain real

property located at 1852 Blanchard Court, Wesley Chapel, Hillsborough County, Florida (the

“Home”).

           4.      Plaintiff is a Florida limited liability company with its principal place of busines in

Largo, Florida.

           5.      Ryman Roofing performed repairs on Plaintiff’s property in November of 2018 and

during the course of those repairs negligently allowed water to rain inside the Home and cause

significant damage.
    Case 8:20-cv-02025-CEH-AAS Document 1 Filed 08/28/20 Page 2 of 4 PageID 2




           6.       Plaintiff served Ryman Roofing with a Notice of Claim and Opportunity to Repair

pursuant to § 558.004, Fla. Stat., on or about April 3, 2020 (hereinafter the “underlying claim”).

           7.       Defendant, GEMINI INSURANCE COMPANY, is the insurer for Ryman Roofing

and at all times relevant was authorized to negotiate a settlement on behalf of its insured, Ryman

Roofing, through its subsidiary, Vela Insurance Services (“Vela”).

           8.       Defendant is a surplus lines insurer in Florida and is registered in Delaware, with its

principal place of business being in Scottsdale, Arizona.

                                          FACTUAL BACKGROUND

           9.       Defendant, through its agent, Vela, made an offer to settle the matter on May 14,

2020, for $94,179.02 which Plaintiff accepted the same day. 1                 That offer and acceptance is

hereinafter referred to as the “Settlement Agreement” and is attached hereto as Exhibit “A.”

           10.      Defendant asked that Plaintiff draft a release as part of the settlement.

           11.      A release was drafted and sent the same day (May 14, 2020).

           12.      Defendant did not sign, object or edit the release in any way.

           13.      Defendant stated on May 22, 2020, “Spoke with our policyholder this morning. They

will be executing the release and sending to me. I will let you know once I receive it. Have a great

weekend.”

           14.      Defendant never Plaintiff’s counsel sent a signed release.

           15.      Plaintiff asked Defendant repeatedly what the hold-up was and Defendant finally

responded on June 9, 2020, that Defendant had a call scheduled “with the insured and their broker on

Wednesday afternoon to go over the release. They had a few questions and concerns, that will be

resolved Wednesday.”

           16.      On June 11, 2020, Defendant indicated that the call was changed to Friday (June 12).

           17.      On June 16, 2020, Plaintiff’s attorney asked for an update and received no response.

1
    This bizarre settlement offer was calculated and proposed by Defendant.
                                                           2
 Case 8:20-cv-02025-CEH-AAS Document 1 Filed 08/28/20 Page 3 of 4 PageID 3




       18.      Plaintiff sent a slightly different proposed release to Defendant on June 17, 2020, that

provided for a mutual release of any potential claims (“Final Release”).

       19.      Defendant once again did not object, edit or sign this Final Release.

       20.      Plaintiff’s counsel sent Defendant the Plaintiff’s signature on the Final Release on

July 8, 2020.

       21.      Defendant did not object or edit the Final Release.

       22.      The Final Release called for payment to be due within twenty (20) days of Plaintiff’s

signature, which would have made payment due on or before July 29, 2020.

       23.      Defendant did not pay the required amount and as of the date of this filing still has

not forwarded the funds required under the Settlement Agreement and Final Release.

        24.     Defendant still has not signed the Final Release, proposed edits to the Final Release

or objected to the Final Release.

        25.     Defendant has refused to pay funds pursuant to that settlement without any

explanation.

        26.     Defendant has also refused to sign, edit or contribute meaningfully in any way to two

different releases that were sent to Defendant for its approval.

        27.     On August 14, 2020, Defendant’s agent sent an e-mail to Plaintiff’s counsel

indicating that a letter would be forthcoming detailing “our position as to the alleged damages and

the cost of same,” that Defendant would like for Plaintiff to “reconsider the offer that was made” and

that Defendant is “open to re-start the negotiations….”

        28.     Thus, Defendant has made it clear that its sole issue with the settlement is that

Defendant (or Defendant’s insured) believes that it settled for an amount that is too high.

        29.     To date, Defendant has not provided any such letter to Plaintiff’s counsel.

        30.     Plaintiff is entitled to the full amount of the agreed settlement amount of $94,179.02

plus interest calculated at the statutory rate from, at the very latest, July 29, 2020.
                                                     3
 Case 8:20-cv-02025-CEH-AAS Document 1 Filed 08/28/20 Page 4 of 4 PageID 4




   COUNT I – BREACH OF CONTRACT (BREACH OF SETTLEMENT AGREEMENT)

        31.     Plaintiff adopts, realleges and incorporates by reference the allegations contained in

paragraphs 1through 30 above as though fully set forth herein.

        32.     Defendant entered into a settlement agreement with Plaintiff to settle the underlying

case for $94,179.02.

        33.     There was a mutual reciprocal assent to every essential element of the settlement

agreement.

        34.     Defendant breached the settlement agreement by failing to pay the amount that

Defendant proposed and Plaintiff accepted.

        35.     As a direct and proximate result of the failure to pay the settlement amount,

Defendant has suffered damages in the amount of $94,179.02 plus interest.

        WHEREFORE, Plaintiff demands judgment against Defendant for: (i) all general and special

damages including the full cost of repair or replacement of Plaintiff’s insured property; (ii) pre-

judgment interest; (iii) Court costs, costs, expert fees and any applicable attorneys’ fees, including

fees pursuant to Fla. Stat. § 626.9373.

                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial on all issues so triable.

        Dated this 28th day of August, 2020.

                                                          /s/ Matthew L. Wilson
                                                          MATTHEW L. WILSON
                                                          Florida Bar No: 0086819
                                                          WILSON REEDER & ZUDAR, P.A.
                                                          6507 Gunn Hwy
                                                          Tampa, Florida 33625
                                                          Telephone: (813) 575-4100
                                                          Facsimile: (813) 575-3801
                                                          Primary E-mail: mwilson@wrzlaw.com
                                                          Secondary E-mail: zlaboy@wrzlaw.com
                                                          Trial Counsel for Plaintiff


                                                     4
